Title: From George Washington to William Bronaugh, 3 December 1755
From: Washington, George
To: Bronaugh, William



[Alexandria, 3 December 1755]
To Captain William Bronaugh.

You are hereby ordered to proceed immediately to Winchester, with the money entrusted to your care, which is to be delivered to Mr Boyd, Paymaster; taking his Receipt for the same. If it should happen that Mr Boyd is returned to Fort Cumberland, you are to follow him to that place. After delivering this money, you are to employ your time diligently until the 25th of December, in recruiting; at which time you are to be at Winchester without fail. You are to observe the Instructions given you before; and also, that you do not pretend to enlist Servants or Apprentices, nor to discharge any man upon any pretence

whatsoever, after he is duly enlisted: neither are you to impress Horses, &c. as has hitherto been practised, without leave: and, be assured, if any just complaints are made to me of the misbehaviour of your men, in their march to the place of Rendezvous, you will be liable to answer it before a Court Martial. Given under my Hand at Alexandria, December the 3d 1755.

G:W.

